Order entered November 1, 2012




                                            In The
                                     Court of [ppeal5
                                   i tritt o! at aila
                                      No. 05-12-00253-CV

                                 DE JUAN AVERY, Appellant

                                             V.

                                 MARILYN AVERY, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-08545

                                           ORDER
       The Court has before it appellant’s September 21, 2012 letter regarding his amended

brief. The Court ORDERS that appellant is not required to pay a fee for a motion for extension

of time and further ORDERS that the amended brief tendered by appellant on September 12,

2012 be timely filed as of today’s date.



                                                     MOLLY
                                                     JUSTICE